‘uleBbe ~ aj9AI9/ Ssedjq “8ISEM JOLUNSUOD-jsOd WOUs apeU S] SdOjSAUD SIUL é se)
4D

  

 

UNITED STATES
zB POSTAL SERVICE.

 

PRIORITY’
MAIL

= Date of delivery specified*

# USPS TRACKING™ included to many major
international destinations.

= Limited international insurance.
# Pick up available. *

= Order supplies online.*

= When used internationally, a customs
declaration label may be required.

* Domestic only

PS$00001000014

EP14F Oct 2018
OD: 12 1/2x9 1/2

To schedule free
Package Pickup,
scan the QR code.

 

USPS.COM/PICKUP

US POSTAGE & FEES PAID
ZONE 4 FLAT-RATE ENVELOPE FROM 89107
ComPlsPrice

 

 

PRIORITY MAIL 2-DAY™

Ee on
304 S Jones Blvd
Las Vegas NV 89107

 

 

 

 

C037

eg United States District Court
' Northern District of California
1301 Clay Street
Oakland CA 94612-5217

 

s : «

USPS TRACKING #

AML

9405 5116 9900 0561 5391 27

os2soo0g9sse40 | | -
PRIORITY MAIL 40332928

eal =

 

 

 

 

This packaging is the property of the U.S. Postal Service® and is provided solely for use in sending Priority Mail® shipments.
Misuse may be a violation of federal law. This packaging is not for resale. EP14F © U.S. Postal Service; October 2018; All rights reserved.

 
   
  

 

 

 
    
     
 

Case 4:20-cv-01317-SBA Document 27-1 Filed 06/25/20 Page 2 oe

TRACKED’
kk x* :
_ | INSURED’ |
*

 

——9 UNITED STATES
Bed ostat service.

PRIORITY’ oe =
MAIL | ; i FLAT RATE ENVELOPE |

ONE RATE * ANY WEIGHT*

 

LOU ronan, __ MISIT US AT USPS.COM®

mane RrrAMrMRreAaARrRRrAMmrmrmais
